Appeal by the defendant from a judgment of the County Court, Dutchess County (King, J.), rendered March 3, 1988, adjudicating him a youthful offender, upon his plea of guilty to burglary in the first degree, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, who was 16 years of age at the time of the offense, knowingly and voluntarily pleaded guilty before the County Court to the crime for which he was indicted as a juvenile offender (see, CPL 1.20 [42]). He therefore waived his right to appellate review of the denial of his motion for removal of the case to the Family Court (see, People v Woods, 143 AD2d 1068; cf., People v Taylor, 65 NY2d 1, 5; People v Mack, 53 NY2d 803). Thompson, J. P., Brown, Harwood and Balletta, JJ., concur.